Citation Nr: 0814566	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 RO decision, which denied 
the veteran's claim for an increased rating in excess of 50 
percent for PTSD. 

Following certification of the current appeal, additional 
evidence was received by the Board which was not considered 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed to decide the case.  38 C.F.R. 
§ 20.1304.

The Board further notes that the veteran filed a timely 
notice of disagreement with a November 2004 RO decision, 
which denied his claims of service connection for 
hypertension and stroke.  However, as the veteran has not 
perfected an appeal with respect to either of these issues, 
they are not currently before the Board.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as mild depression and anxiety, disturbances of 
motivation and mood, irritability, sleep impairment, 
intrusive thoughts, and slight memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the claim, a letter dated in 
February 2005 satisfied the duty to notify provisions as to 
elements two, three and four.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims and was told to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-121.

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the RO sent the veteran a February 2005 letter, 
which requested that the veteran provide evidence describing 
how his disability had worsened.  Furthermore, the veteran 
was questioned about the effect that worsening has on his 
employment and daily life during the course of 2005 and 2007 
VA examinations performed in association with his claim.  The 
Board finds that the notice given, the questions directly 
asked, and the responses provided by the veteran at those 
examinations show that the veteran knew that the evidence 
needed to show that his disability had worsened and what 
impact it had on his employment and daily life.  As the Board 
finds that the veteran had actual knowledge of that 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for PTSD.  As will be discussed below, PTSD 
is rated based on the rating criteria provided in Diagnostic 
Code 9411.  Under this Diagnostic Code, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the evidence shows that the veteran 
had actual knowledge that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Code based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  In an 
April 2008 informal hearing presentation, the veteran's 
representative identified, and argued for an increased rating 
based on, particular rating criteria of the relevant 
Diagnostic Code in this case.  The Board thus finds that 
there is no prejudice to the veteran in the lack of notice.  
See Sanders, supra.  

As to the fourth element, the original February 2005 letter 
did provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's PTSD, there is no question as to an effective date 
to be assigned, and no further notice is required.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran an appropriate VA 
examination most recently in 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected PTSD since he 
was last examined.  38 C.F.R. § 3.327(a).  The examination 
was a detailed psychiatric examination, which contained all 
the information required to rate the veteran, as discussed 
below.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating for PTSD

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:

Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once per week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: 

Suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships).

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as:

Gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed individual avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  See DSM-IV at 44-47.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
51-60 GAF score indicates moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A score of 61-70 contemplates mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.

In this case, the medical evidence shows that the veteran's 
GAF score has undergone a gradual decrease over time.  VA 
medical records show that the veteran had a GAF score of 60 
in November 2004, a GAF score of 50 in June 2005, and a GAF 
score of 48 in April 2007.  Although these GAF scores suggest 
a slight increase in the severity of the veteran's PTSD over 
time, they generally reflect psychiatric symptomatology which 
is commensurate with a 50 percent rating as will be 
explained, below. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.  
The criteria for a 50 percent disability rating generally 
contemplate moderate psychiatric symptoms, and, for the 
reasons given below, this rating more accurately describes 
the veteran's condition than either a 70 or 100 percent 
rating does.  The evidence does show some fluctuation in the 
severity of his psychiatric symptoms, but overall the veteran 
has demonstrated a moderate level of occupational and social 
impairment.

While the veteran has periodically reported suicidal 
ideation, including the recent statement at his April 2007 VA 
examination that he has thoughts of suicide about twice per 
month, the record shows that the veteran has no suicidal 
intent or plan, he has never attempted suicide or self-
mutilation, and he has reported no current suicidal ideation 
at every medical examination of record.

The veteran has also demonstrated no more than mildly 
impaired impulse control.  Though he has reported 
experiencing irritability, a temper, and quickness to anger, 
there is no evidence that the veteran has acted on any of 
these impulses violently, and he has had no recent arrests, 
legal problems, or psychiatric hospitalization.  Though the 
veteran reported at his June 2005 VA examination that he used 
to break things when angered, he also stated that he was now 
able to keep such impulses under control.  Furthermore, while 
some examiners have noted that the veteran is a recovering 
alcoholic, the evidence shows that the veteran has 
successfully refrained from alcohol use for more than a 
decade.  

There is no evidence that the veteran exhibits obsessional 
rituals, and examination reports consistently reflect the 
absence of that symptom or any other compulsive behavior.

While the veteran has both anxiety and depression, which 
impair his ability to function effectively due mainly to his 
irritability, a desire to be alone, a lack of motivation and 
energy, and anhedonia, these symptoms are all contemplated 
within the current 50 percent disability rating.  Though the 
veteran has been shown to have a history of mild bouts of 
anxiety that last a couple of hours in duration, the veteran 
has denied a history of panic attacks.  Furthermore, though 
the veteran reports that his depression impairs his 
motivation, mood, and energy levels, the evidence shows that 
the veteran still finds enjoyment in riding his motorcycle, 
taking vacations, playing golf, working around the house, and 
spending time with friends.

Though the veteran has periodically been found to exhibit a 
blunted or restricted affect upon examination, the veteran's 
speech has at no time been illogical, obscure, or irrelevant, 
and there has been no gross impairment of his thought 
processes or communication.  In all medical records where 
noted, the veteran's speech has been clear and coherent, with 
no notations of pressured speech, looseness of associations, 
or flight of ideas.  Moreover, the veteran's reports of mild 
memory loss, which include forgetting where he put things and 
repeating himself, are fully contemplated within the 
currently-assigned 50 percent rating.

The veteran has at no time reported or manifested spatial 
disorientation, or disorientation to time and place.  Upon 
examination the veteran has always been alert and oriented to 
time, place, and person, and all medical reports of record 
are negative for delusions and hallucinations.

With the exception of recent examiners' findings that the 
veteran was sloppily dressed, sloppily groomed, and had a 
disheveled appearance, at all other times the veteran has 
appeared at his examinations dressed neatly and 
appropriately, with good grooming.  Even at the most recent 
VA examination in April 2007, the veteran exhibited 
appropriate behavior, eye-contact, and communication, and he 
has always been able to function independently in all 
activities of daily living.

While the veteran has reported some difficulty adapting to 
stressful circumstances in work and social settings, as 
manifested by his problems with depression and anxiety, the 
veteran's difficulties in this area are fully contemplated 
within his currently assigned 50 percent rating.  Though the 
veteran has stated that his former co-workers found him to be 
angry and intimidating, the evidence shows that the veteran 
voluntarily retired in January 2007 after about 11 years in 
the building maintenance industry, he reported at a June 2005 
VA examination that he had missed no days of work for mental 
health reasons, and he reported at an April 2007 VA 
examination that his PTSD did not interfere with his ability 
to work.  The veteran has also worked as a volunteer fireman 
for over 20 years.  

Despite an April 2007 VA examiner's finding that the 
veteran's symptoms caused significant impairment in social, 
occupational, or other areas of functioning, the evidence 
shows that the veteran is able to establish and maintain 
effective relationships.  Although he reports being a loner, 
living alone, and preferring social isolation, the veteran 
has also reported maintaining a decent relationship with his 
two sons, being involved in his Veteran's Activity Group, 
attending church services periodically, dating and 
maintaining relationships lasting from a month to a year in 
duration with multiple women, and having quite a few friends, 
including six or seven close friends with whom he goes out 
about 50 times per year.  Given the veteran's relatively 
extensive social involvement, the Board finds that the 
veteran is able to establish and maintain effective 
relationships.

In sum, the Board finds that the veteran's PTSD produces 
occupational and social impairment with reduced reliability 
and productivity.  Though the medical evidence of record 
indicates that the veteran's PTSD symptomatology has recently 
undergone a slight increase in severity, particularly with 
respect to his anxiety, depression, and grooming, the 
veteran's disability still more accurately reflects a 50 
percent rating than a 70 percent rating because he has not 
demonstrated obsessional rituals, illogical speech, panic 
attacks, an inability to function independently, 
appropriately, and effectively, significant memory loss, 
significant impairment of impulse control, disorientation of 
any kind, or an inability to establish and maintain effective 
relationships.  Furthermore, the veteran's disability does 
not warrant a 100 percent rating because he has not 
demonstrated any gross impairment of thought processing, 
delusions or hallucinations, inappropriate behavior, 
persistent danger of hurting himself or others, inability to 
perform activities of daily living, disorientation, or 
significant memory loss.  The veteran's most severe 
symptoms-his depression, short temper, and sleep 
disturbances-are fully contemplated within lower ratings.  
As a result, the veteran's current condition more nearly 
approximates the criteria for a 50 percent disability rating 
than anything higher.  The Board thus concludes that the 
necessary evidence to support a higher rating under 
Diagnostic Code 9411 has not been shown, and an increased 
rating of 70 percent is not warranted.  See 38 C.F.R. § 
4.130, supra.

The record contains no evidence showing the veteran entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's PTSD has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; as 
discussed above, he retired, he was not terminated.  PTSD has 
not necessitated frequent periods of hospitalization. PTSD 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See Gilbert, supra.


ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


